U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-32433 PRESTIGE BRANDS HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Delaware 20-1297589 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 90 North Broadway Irvington, New York 10533 (Address of Principal Executive Offices, including zip code) (914) 524-6810 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox As of July 31, 2008, there were 49,940,765 shares of common stock outstanding. Prestige Brands Holdings, Inc. Form 10-Q Index PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Statements of Operations – three months ended June 30, 2008 and 2007 (unaudited) 2 Consolidated Balance Sheets – June 30, 2008 and March 31, 2008 (unaudited) 3 Consolidated Statement of Changes in Stockholders’ Equity and Comprehensive Income – three months ended June 30, 2008 (unaudited) 4 Consolidated Statements of Cash Flows – three months ended June 30, 2008 and 2007 (unaudited) 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosure About Market Risk 38 Item 4. Controls and Procedures 38 PART II. OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 5. Other Information 40 Item 6. Exhibits 40 Signatures 41 -1- PART I FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS Prestige Brands Holdings, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended June 30 (In thousands, except share data) 2008 2007 Revenues Net sales $ 72,916 $ 78,041 Other revenues 618 570 Total revenues 73,534 78,611 Costs of Sales Costs of sales 34,272 37,322 Gross profit 39,262 41,289 Operating Expenses Advertising and promotion 7,319 7,786 General and administrative 7,973 7,646 Depreciation and amortization 2,756 2,751 Total operating expenses 18,048 18,183 Operating income 21,214 23,106 Other (income) expense Interest income (73 ) (187 ) Interest expense 8,756 9,874 Total other (income) expense 8,683 9,687 Income before income taxes 12,531 13,419 Provision for income taxes 4,750 5,099 Net income $ 7,781 $ 8,320 Basic earnings per share $ 0.16 $ 0.17 Diluted earnings per share $ 0.16 $ 0.17 Weighted average shares outstanding: Basic 49,880 49,660 Diluted 50,035 50,038 See accompanying notes. -2- Prestige Brands Holdings, Inc. Consolidated Balance Sheets (Unaudited) (In thousands) Assets June 30, 2008 March 31, 2008 Current assets Cash and cash equivalents $ 6,370 $ 6,078 Accounts receivable 38,325 44,219 Inventories 28,811 29,696 Deferred income tax assets 3,006 3,066 Prepaid expenses and other current assets 4,004 2,316 Total current assets 80,516 85,375 Property and equipment 1,365 1,433 Goodwill 308,915 308,915 Intangible assets 644,056 646,683 Other long-term assets 7,316 6,750 Total Assets $ 1,042,168 $ 1,049,156 Liabilities and Stockholders’ Equity Current liabilities Accounts payable $ 17,935 $ 20,539 Accrued interest payable 2,604 5,772 Income taxes payable 1,762 Other accrued liabilities 6,328 8,030 Current portion of long-term debt 3,550 3,550 Total current liabilities 32,179 37,891 Long-term debt 392,675 407,675 Other long-term liabilities 2,377 2,377 Deferred income tax liabilities 125,781 122,140 Total Liabilities 553,012 570,083 Commitments and Contingencies – Note 14 Stockholders’ Equity Preferred stock - $0.01 par value Authorized – 5,000 shares Issued and outstanding – None Common stock - $0.01 par value Authorized – 250,000 shares Issued – 50,060 shares at June 30 and March 31, 2008 501 501 Additional paid-in capital 380,993 380,364 Treasury stock, at cost – 101 shares and 59 shares at June 30 and March 31, 2008, respectively (57 ) (47 ) Accumulated other comprehensive income 684 (999 ) Retained earnings 107,035 99,254 Total stockholders’ equity 489,156 479,073 Total Liabilities and Stockholders’ Equity $ 1,042,168 $ 1,049,156 See accompanying notes. -3- Prestige Brands Holdings, Inc. Consolidated Statement of Changes in Stockholders’ Equity and Comprehensive Income Three Months Ended June 30, 2008 (Unaudited) Common Stock Par Shares Value Additional Paid-in Capital Treasury Stock Shares Amount Accumulated Other Comprehensive Income Retained Earnings Totals (In thousands) Balances - March 31, 2008 50,060 $ 501 $ 380,364 59 $ (47 ) $ (999 ) $ 99,254 $ 479,073 Stock-based compensation 629 629 Purchase of common stock for treasury 42 (10 ) (10 ) Components of comprehensive income: Net income 7,781 7,781 Amortization of interest rate caps reclassified into earnings, net of income tax expense of $32 53 53 Unrealized gain on interest rate caps, net of income tax expense of $1,000 1,630 1,630 Total comprehensive income 9,464 Balances – June 30, 2008 50,060 $ 501 $ 380,993 101 $ (57 ) $ 684 $ 107,035 $ 489,156 See accompanying notes. -4- Prestige Brands Holdings, Inc. Consolidated Statements of Cash Flows (Unaudited) Three Months Ended June 30 (In thousands) 2008 2007 Operating Activities Net income $ 7,781 $ 8,320 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 2,756 2,751 Deferred income taxes 2,669 2,934 Amortization of deferred financing costs 622 780 Stock-based compensation 629 460 Changes in operating assets and liabilities Accounts receivable 5,894 (1,948 ) Inventories 885 1,663 Prepaid expenses and other current assets (1,688 ) (483 ) Accounts payable (1,077 ) (2,911 ) Income taxes payable 1,762 1,144 Accrued liabilities (4,870 ) (4,302 ) Net cash provided by operating activities 15,363 8,408 Investing Activities Purchases of equipment (61 ) (111 ) Net cash used for investing activities (61 ) (111 ) Financing Activities Repayment of long-term debt (15,000 ) (15,887 ) Purchase of common stock for treasury (10 ) (4 ) Net cash used for financing activities (15,010 ) (15,891 ) Increase (Decrease) in cash 292 (7,594 ) Cash - beginning of period 6,078 13,758 Cash - end of period $ 6,370 $ 6,164 Interest paid $ 11,302 $ 12,036 Income taxes paid $ 440 $ 551 See accompanying notes. -5- Prestige Brands Holdings, Inc. Notes to Consolidated Financial Statements (Unaudited) 1. Business and Basis of Presentation Nature of Business Prestige Brands Holdings, Inc. (referred to herein as the “Company” which reference shall, unless the context requires otherwise, be deemed to refer to Prestige Brands Holdings, Inc. and all of its direct or indirect wholly-owned subsidiaries on a consolidated basis) is engaged in the marketing, sales and distribution of over-the-counter healthcare, personal care and household cleaning brands to mass merchandisers, drug stores, supermarkets and club stores primarily in the United States, Canada and certain international markets.Prestige Brands Holdings, Inc. is a holding company with no assets or operations and is also the parent guarantor of the senior secured credit facility and the senior subordinated notes more fully described in Note 8 to the consolidated financial statements. Basis of Presentation The unaudited consolidated financial statements presented herein have been prepared in accordance with generally accepted accounting principles for interim financial reporting and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by United States generally accepted accounting principles (“GAAP”) for complete financial statements.All significant intercompany transactions and balances have been eliminated.In the opinion of management, the financial statements include all adjustments, consisting of normal recurring adjustments that are considered necessary for a fair presentation of the Company’s consolidated financial position, results of operations and cash flows for the interim periods.Operating results for the three month period ended June 30, 2008 are not necessarily indicative of results that may be expected for the year ending March 31, 2009.This financial information should be read in conjunction with the Company’s financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended March 31, Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period.Although these estimates are based on the Company’s knowledge of current events and actions that the Company may undertake in the future, actual results could differ from those estimates.As discussed below, the Company’s most significant estimates include those made in connection with the valuation of intangible assets, sales returns and allowances, trade promotional allowances and inventory obsolescence. Cash and Cash Equivalents The Company considers all short-term deposits and investments with original maturities of three months or less to be cash equivalents.Substantially all of the Company’s cash is held by a large regional bank with headquarters in California.The Company does not believe that, as a result of this concentration, it is subject to any unusual financial risk beyond the normal risk associated with commercial banking relationships. Accounts Receivable The Company extends non-interest bearing trade credit to its customers in the ordinary course of business.The Company maintains an allowance for doubtful accounts receivable based upon historical collection experience and expected collectibility of the accounts receivable.In an effort to reduce credit risk, the Company (i) has established credit limits for all of its customer relationships, (ii) performs ongoing credit evaluations of customers’ financial condition, (iii) monitors the payment history and aging of customers’ receivables, and (iv) monitors open orders against an individual customer’s outstanding receivable balance. -6- Inventories Inventories are stated at the lower of cost or fair value, where cost is determined by using the first-in, first-out method.The Company provides an allowance for slow moving and obsolete inventory, whereby it reduces inventories for the diminution of value, resulting from product obsolescence, damage or other issues affecting marketability, equal to the difference between the cost of the inventory and its estimated market value.Factors utilized in the determination of estimated market value include (i) current sales data and historical return rates, (ii) estimates of future demand, (iii) competitive pricing pressures, (iv) new product introductions, (v) product expiration dates, and (vi) component and packaging obsolescence. Property and Equipment Property and equipment are stated at cost and are depreciated using the straight-line method based on the following estimated useful lives: Years Machinery 5 Computer equipment 3 Furniture and fixtures 7 Leasehold improvements 5 Expenditures for maintenance and repairs are charged to expense as incurred.When an asset is sold or otherwise disposed of, the cost and associated accumulated depreciation are removed from the accounts and the resulting gain or loss is recognized in the consolidated statement of operations. Property and equipment are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of such assets may not be recoverable.An impairment loss is recognized if the carrying amount of the asset exceeds its fair value. Goodwill The excess of the purchase price over the fair market value of assets acquired and liabilities assumed in purchase business combinations is classified as goodwill.In accordance with Financial Accounting Standards Board (“FASB”) Statement of Financial Accounting Standards (“Statement”) No. 142, “Goodwill and Other Intangible Assets,” the Company does not amortize goodwill, but performs impairment tests of the carrying value at least annually.The Company tests goodwill for impairment at the “brand” level which is one level below the operating segment level. Intangible Assets Intangible assets, which are composed primarily of trademarks, are stated at cost less accumulated amortization.For intangible assets with finite lives, amortization is computed on the straight-line method over estimated useful lives ranging from five to 30 years. Indefinite lived intangible assets are tested for impairment at least annually, while intangible assets with finite lives are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of such assets may not be recoverable.An impairment loss is recognized if the carrying amount of the asset exceeds its fair value. Deferred Financing Costs The Company has incurred debt origination costs in connection with the issuance of long-term debt.These costs are capitalized as deferred financing costs and amortized using the straight-line method, which approximates the effective interest method, over the term of the related debt. Revenue Recognition Revenues are recognized in accordance with Securities and Exchange Commission (“SEC”) Staff Accounting Bulletin 104, “Revenue Recognition,” when the following criteria are met: (i) persuasive evidence of an arrangement exists; (ii) the product has been shipped and the customer takes ownership and assumes risk of loss; (iii) the selling price is fixed or determinable; and (iv) collection of the resulting receivable is reasonably assured.The Company has determined that the transfer of risk of loss generally occurs when product is received by the customer and, accordingly, recognizes revenue at that time.Provision is made for estimated discounts related to -7- customer payment terms and estimated product returns at the time of sale based on the Company’s historical experience. As is customary in the consumer products industry, the Company participates in the promotional programs of its customers to enhance the sale of its products.The cost of these promotional programs varies based on the actual number of units sold during a finite period of time.The Company estimates the cost of such promotional programs at their inception based on historical experience and current market conditions and reduces sales by such estimates.These promotional programs consist of direct to consumer incentives such as coupons and temporary price reductions, as well as incentives to the Company’s customers, such as slotting fees and cooperative advertising.Estimates of the costs of these promotional programs are based on (i) historical sales experience, (ii) the current offering, (iii) forecasted data, (iv) current market conditions, and (v) communication with customer purchasing/marketing personnel.At the completion of the promotional program, the estimated amounts are adjusted to actual results. Due to the nature of the consumer products industry, the Company is required to estimate future product returns.Accordingly, the Company records an estimate of product returns concurrent with recording sales which is made after analyzing (i) historical return rates, (ii) current economic trends, (iii) changes in customer demand, (iv) product acceptance, (v) seasonality of the Company’s product offerings, and (vi) the impact of changes in product formulation, packaging and advertising. Costs of Sales Costs of sales include product costs, warehousing costs, inbound and outbound shipping costs, and handling and storage costs.Shipping, warehousing and handling costs were $5.5 million and $5.6 million for the three months ended June 30, 2008 and 2007, respectively. Advertising and Promotion Costs Advertising and promotion costs are expensed as incurred.Slotting fees associated with products are recognized as a reduction of sales.Under slotting arrangements, the retailers allow the Company’s products to be placed on the stores’ shelves in exchange for such fees.Direct reimbursements of advertising costs are reflected as a reduction of advertising costs in the period earned. Stock-based Compensation The Company recognizes stock-based compensation in accordance with FASB, Statement No. 123(R), “Share-Based Payment” (“Statement No. 123(R)”).Statement No. 123(R) requires the Company to measure the cost of services to be rendered based on the grant-date fair value of the equity award.Compensation expense is to be recognized over the period an employee is required to provide service in exchange for the award, generally referred to as the requisite service period.The Company recorded stock-based compensation charges of $629,000 and $460,000 during the three month periods ended June 30, 2008 and 2007, respectively. Income Taxes Income taxes are recorded in accordance with the provisions of FASB Statement No. 109, “Accounting for Income Taxes” (“Statement No. 109”) and FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxesan interpretation of FASB
